     Case: 3:20-cv-00193-GHD-JMV Doc #: 59 Filed: 06/15/21 1 of 1 PageID #: 347




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

LOEB BROS. REALTY, L.P.                                                                 PLAINTIFF

V.                                                       Civil Action No. 3:20-cv-193-GHD-JMV

PARKWAY EXCHANGE, LLC, and
AMY CHATHAM, Individually                                                           DEFENDANTS

                                              ORDER

       Having examined the foregoing Joint Stipulation of Dismissal with Prejudice [58] of

Plaintiff Loeb Bros. Realty, L.P.’s claims in the above-captioned matter filed by the parties seeking

the dismissal of the Plaintiff’s claims with prejudice, the Court finds that the agreed-upon

Stipulation Should be GRANTED.

       It is therefore ORDERED that this case is DISMISSED WITH PREJUDICE, and each

party shall bear its own fees and costs.

       SO ORDERED, this, the 15th
                             ___ day of June, 2021.


                                              __________________________________________
                                              SENIOR U.S. DISTRICT JUDGE
